         Case 6:20-cv-01157-ADA Document 12 Filed 04/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 GLU MOBILE INC.,                               §
                                                §
                    Plaintiff,                  §
                                                §
 v.                                             §      Civil Action No. 6:20-cv-01157-ADA
                                                §
 REWORKS OY,                                    §               Jury Trial Requested
                                                §
                    Defendant.                  §


                           PLAINTIFF GLU MOBILE INC.’S
                       NOTICE OF FILING RETURN OF SERVICE

       In accordance with Rule 4(1) and 4(c)(2) of the Federal Rules of Civil Procedure, Plaintiff

Glu Mobile Inc, submits this Notice of Filing of Return of Service as to Defendant Reworks Oy.

Attached, as Exhibit 1, is a true and correct copy of the Certificate of Service of the Registered

Agent of Reworks Oy, made in Helsinki, Finland on March 16, 2021. Service of the original

complaint in this action was successfully accomplished under Articles 5 and 6 of the Convention

on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters

(“Hague Service Convention”).
          Case 6:20-cv-01157-ADA Document 12 Filed 04/13/21 Page 2 of 2




 Date: April 13, 2021                                Respectfully submitted,

                                                     /s/ Elizabeth M. Chiaviello
                                                     Elizabeth M. Chiaviello
                                                     State Bar No. 4088913
                                                     elizabeth.chiaviello@morganlewis.com
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     1717 Main Street, Suite 3200
                                                     Dallas, Texas 75201-7347
                                                     T. 214.466.4000
                                                     F. 214.466.4001

                                                     Michael J. Lyons*
                                                     California Bar No. 202284
                                                     michael.lyons@morganlewis.com
                                                     Ehsun Forghany*
                                                     California Bar No. 302984
                                                     ehsun.forghany@morganlewis.com
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     1400 Page Mill Road
                                                     Palo Alto, California 94304-1124
                                                     T. 650.843.4000
                                                     F. 650.843.4001

                                                     *Admitted pro hac vice

                                                     Attorneys for Plaintiff Glu Mobile Inc.




                                CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on April 13, 2021, a true and correct copy of

the foregoing document was electronically filed via the Court’s CM/ECF system per Local Rule

CV-5, which will send a notification of electric filing to all counsel of record who have appeared

in this case.

                                                      /s/ Elizabeth M. Chiaviello
                                                      Elizabeth M. Chiaviello


                                                 2
